Exhibit 99.1 AGTC Announces Financial Results and Business Update for the Quarter Ended March 31, 2017 GAINESVILLE, Fla., and CAMBRIDGE, Mass., May 10, 2017 – Applied Genetic Technologies Corporation (NASDAQ: AGTC), a biotechnology company conducting human clinical trials of adeno-associated virus (AAV)-based gene therapies for the treatment of rare diseases, today announced financial results for the quarter ended March 31, 2017. “In the past quarter, we completed enrollment in the dose escalation portion of the Phase 1/2 clinical trial for our XLRS product candidate and are scheduling patients for enrollment in XLRS as well as for ACHMB3 and ACHMA3 Phase 1/2 clinical trials,” said Sue Washer, President and CEO of AGTC. “We are also looking forward to filing the IND for our XLRP program later in 2017 and continue to advance our preclinical programs in these potentially transformative therapies. AGTC's lead product candidates are designed to treat inherited orphan diseases of the eye, caused by mutations in single genes that significantly affect visual function and currently lack effective medical treatments. AGTC's pipeline includes ophthalmology programs in X-linked retinoschisis (XLRS), X-linked retinitis pigmentosa (XLRP), achromatopsia (ACHM) caused by mutations in the CNGB3 and CNGA3 genes, wet age-related macular degeneration and an optogenetics program. Recent Highlights • The company is scheduling patients for enrollment in the expansion group of the Phase 1/2 clinical trial for its XLRS product candidate at the highest of the three dose levels tested to date. • AGTC is scheduling patients for enrollment in both its ACHMB3 and ACHMA3 Phase 1/2 clinical trials. • The company and Bionic Sight are preparing for a pre-IND meeting with the FDA to discuss the IND-enabling studies for an optogenetic product candidate for patients with advanced retinal disease. • AGTC continues to progress on its initiative in capsid and promoter selection, assay development and process development, keeping the company at the forefront of AAV technology. Testing in 1 non-human primates comparing novel capsids to naturally occurring capsids is ongoing and preliminary cell culture testing of novel synthetic promoters is demonstrating promising results. • AGTC was awarded U.S. patent 9,534,225, entitled “Condon optimized nucleic acid encoding a retinitis pigmentosa GTPase regulator (RPGR).This patent adds to the intellectual property portfolio related to the company’s XLRP product candidate. XLRS Phase 1/2 Clinical Trial AGTC is currently enrolling patients in a Phase 1/2 clinical trial for its XLRS product candidate as part of the company’s collaboration with Biogen.
